 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11
          BARRY L. BROOKINS,                     1:18-cv-00645-DAD-GSA-PC
12
                                 Plaintiff,      ORDER DENYING REQUEST FOR MEDICAL
13                                               EXAM
                   v.                            (ECF No. 23.)
14
          RAJENDRA DWIVEDI,
15
                                 Defendant.
16

17

18

19

20   I.      BACKGROUND

21           Barry L. Brookins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

22   with this civil rights action pursuant to 42 U.S.C. § 1983. On May 10, 2018, Plaintiff filed the

23   Complaint commencing this action. (ECF No. 1.)

24           On January 28, 2019, Plaintiff filed a request for a medical exam. (ECF No. 23.) Plaintiff

25   requests that a certified urologist specialist be granted permission to determine the results of

26   Plaintiff’s past surgery.

27            The court construes Plaintiff’s request as a motion for appointment of a medical expert.

28   Such a motion is premature as discovery has not yet opened in this case. Therefore, Plaintiff’s

                                                      1
 1   motion shall be denied without prejudice to filing a new motion at a later stage of the proceedings
 2   after discovery has been opened.1
 3   III.      CONCLUSION
 4                     Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion for
 5   appointment of a medical expert, January 28, 2019, is DENIED without prejudice.
 6
     IT IS SO ORDERED.
 7

 8          Dated:    January 31, 2019                                      /s/ Gary S. Austin
                                                               UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                       1
27                       When it is time for discovery in this case, the court shall issue an order commencing discovery.
     Discovery shall not be opened until after the complaint has been served and the defendant files an answer. The
28   complaint shall not be served until after the court has screened the complaint and found that it states cognizable
     claims. In this case, Plaintiff’s complaint awaits the court’s requisite screening under 28 U.S.C. § 1915.

                                                              2
